DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 14-20) in the reply filed on 12-13-2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hua (CN 104965325, the US equivalent publication 2017/0038652 will be used in identifying the various elements of the claims).
[claim 14] An intermediate product of an array substrate (fig. 2) during a manufacturing process, comprising: a substrate (01, fig. 2); and a plurality of first lead lines (03, fig. 2, [0024]) a plurality of pixel electrodes (041, fig. 2, [0024]) and a plurality of connecting lines (043, fig. 2, [0024]), over the substrate; wherein: each first lead line is insulated from any pixel electrode [0024]; each connecting line is insulated from any 
[claim 15] The intermediate product according to Claim 14, wherein: there is no insulating layer between the plurality of first lead lines and the plurality of pixel electrodes ([0025],[0026], fig. 2, 3a); and an orthographic projection of the plurality of first lead lines on the substrate is not overlapped with an orthographic projection of the plurality of pixel electrodes on the substrate (fig. 6).
[claim 16] The intermediate product according to Claim 15, wherein at least one end of each equivalent lead line is arranged at an edge of the array substrate (fig. 2).
[claim 17] The intermediate product according to Claim 15, wherein each of the plurality of first lead lines is one of a data line or a gate line (03 is a data line, [0024].
[claim 18] The intermediate product according to Claim 17, wherein each connecting line is configured to electrically couple two adjacent pixel electrodes (fig. 2, [0024].
 [claim 20]  An array substrate (fig. 2), comprising: a substrate (01, fig. 2); and a plurality of first lead lines (03, fig. 2, [0024]), a plurality of pixel electrodes (041, fig. 2, [0024]), and a plurality of connecting lines (043, fig. 2, [0024]), over the substrate; wherein: each first lead line is insulated from any pixel electrode (fig. 2, [0024]); each connecting line is insulated from any first lead line (fig. 2, [0024]); each connecting line is configured to electrically couple at least two pixel electrodes such that a set of pixel electrodes electrically coupled by each set of connecting lines substantially form an equivalent lead line (fig. 2, [0024]); no insulating layer is arranged between the plurality .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua (CN 104965325, the US equivalent publication 2017/0038652 will be used in identifying the various elements of the claims) in view of Izumida (US 2010/0051958).
Hua discloses the device of claim 15 but does not disclose a display device array substrate wherein an insulation overlies connection lines, pixel electrodes, and lead lines with a vias over the connection lines with a common electrode thereon in the via.
Izumida discloses a display device array substrate (fig. 1a, 1b) wherein an insulation (13, fig. 1b) overlies connection lines (12, fig. 1b), pixel electrodes (3, fig. 1b) and lead lines (2d, 2b, fig. 1b) with a vias (CH3, fig. 1b) over the connection lines with a common electrode (5, fig. 1b) thereon in the via.
It would have been obvious to one of ordinary skill in the art before the time of filing to have used insulation and common electrode configuration in order to properly passivate and interconnect the various elements of the display device array substrate.

With this modification Hua discloses:
[claim 19] The intermediate product according to Claim 15, further comprising: a first insulating layer over the plurality of first lead lines, the plurality of pixel electrodes and the plurality of connecting lines (upon modification), wherein the first insulating layer is provided with a plurality of first vias (upon modification), each configured to positionally correspond to, and to expose, each of the plurality of connecting lines; and a common electrode over the first insulating layer, wherein the common electrode is provided with a plurality of openings, configured to positionally correspond to the plurality of first vias in the first insulating layer respectively (upon modification).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMAR MOVVA/Primary Examiner, Art Unit 2898